DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. However, based on the new claim limitations the prior rejections have been withdrawn and new rejections under 35 USC 112(a), 112(d) and 103 have been made.  The Applicant argues that Kornet only teaches using 100-120 bpm and fails to meet the new limitations of less than 100 or greater than 120 but less than 200 bpm.  The Examiner respectfully disagrees.  First it is noted that the specification provides not support for excluding 100-120 bpm.  Further, Kornet discloses the claimed invention including the post treatment stimulation using a rate of 100 to 120 bpm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the stimulation as taught by Kornet with a rate of less than 100 bpm or more than 120 bpm, because Applicant has not disclosed that having a rate less than 100 bpm or more than 120 bpm provides an advantage, is used for a particular purpose, or solve a stated problem. Further Kornet discloses the claimed invention including the post-treatment stimulation but fails to provide stimulation slightly lower than 100 bpm or slightly higher than 120bpm.   The current specification lacks criticality to this limitation and fails to provide that having a rate that includes every value from 0-99.999 bpm and from 120.0001 bpm to 200bpm and explicitly excludes rates from 100 bpm to 120 bpm, provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art would have expected Applicant’s invention that includes a rate of 99.999 bpm to perform equally well with a rate of 100 bpm as taught by Kornet, because it provides a means for post-treatment stimulation and since it appears to be an arbitrary design consideration to claim around the Kornet reference. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations regarding the post-treatment stimulating being less than 100bpm or more than 120bpm and less than 200bpm is not taught in and/or supported by the written description. The Applicant argues that they have found that rates below or equal to 100bpm have the effect of being less prone to causing conducted ventricular tachycardias and also found that pacing rates greater than 120bpm but smaller than 200bmp have technical advantage of enhanced efficiacy in AF treatment. However, the Applicant has not pointed out any part of the originally filed written description that supports their new argument. Further the specification in paragraph 17 clearly states that the rate of 200bpm or less is particularly advantageous. The specification is silent as to the exclusion of any rates, specifically the rates of 120-100bpm.  To the contrary, the specification clearly states that the rates between 120-100 are particularly advantageous. Therefore, since the originally filed specification fails to provide support for the claimed amendments, the claims are rejected under 112(a).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-14 and 17 includes rates that are broader than the rates in claim 1. Claims 11-14 include the rates 100-120 bpm that are specifically excluded in claim 1.  Further claim 17 includes the rate of 100 bpm which is excluded in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 9-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornet et al. (U.S. Pat. 8,457,739 hereinafter “Kornet”).
Regarding claim 1, Kornet discloses an implantable system for stimulating a heart including a human heart or an animal heart (e.g. see Fig. 1), the implantable system comprising: a processor (e.g. 68); an atrial stimulator (e.g. 86); a detector for detecting atrial tachycardia (e.g. 76), a memory (e.g. 62, 64) storing a computer-readable program prompting said processor to carry out the following steps when the computer-readable program is being executed on said processor (e.g. Col. 5, ll. 30-47): detecting by way of said detector whether the atrial tachycardia to be treated is present in the human heart or the animal heart (e.g. see 454; Fig. 6; Col. 2, ll. 57-67); applying atrial antitachycardia pacing by way of the atrial stimulator when the atrial tachycardia to be treated is present (e.g. see 456; Fig. 6); and carrying out an atrial post-treatment stimulation after the atrial antitachycardia pacing has been applied (e.g. 468), the atrial post-treatment stimulation being configured to be within a range of 1 minute up to 7 days (e.g. Col. 8, ll. 24-30). Kornet discloses the claimed invention including the post treatment stimulation using a rate of 100 to 120 bpm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the stimulation as taught by Kornet with a rate of less than 100 bpm or more than 120 bpm, because Applicant has not disclosed that having a rate less than 100 bpm or more than 120 bpm provides an advantage, is used for a particular purpose, or solve a stated problem. Further Kornet discloses the claimed invention including the post-treatment stimulation but fails to provide stimulation slightly lower than 100 bpm or slightly higher than 120bpm.   The current specification lacks criticality to this limitation and fails to provide that having a rate that includes every value from 0-99.999 bpm and from 120.0001 bpm to 200bpm and explicitly excludes rates from 100 bpm to 120 bpm, provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art would have expected Applicant’s invention that includes a rate of 99.999 bpm to perform equally well with a rate of 100 bpm as taught by Kornet, because it provides a means for post-treatment stimulation and since it appears to be an arbitrary design consideration to claim around the Kornet reference. 
Therefore, it would have been an obvious matter of design choice to modify Kornet to obtain the invention as specified in the claim(s).
Regarding claim 2, Kornet further discloses wherein the computer-readable program prompts said processor, after the atrial antitachycardia pacing has been applied, to initially check by way of said detector whether the atrial tachycardia has been terminated, and to carry out the atrial post-treatment stimulation only when a termination of the atrial tachycardia has been established (e.g. 460-468; see Fig. 6).
Regarding claim 3, Kornet further discloses wherein the computer-readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 200 bpm (e.g. Col. 3, ll. 12-16).
Regarding claim 4, Kornet further discloses wherein the computer-readable program prompts said processor to carry out the atrial post-treatment stimulation in a form of right atrial overdrive pacing (e.g. Col. 4, ll. 15-20).
Regarding claim 5, Kornet further discloses wherein the computer-readable program prompts said processor to carry out the atrial post-treatment stimulation in a form of left atrial overdrive pacing (e.g. Col. 4, ll. 15-20; “stimulation in the left or right atrium”).
Regarding claim 7, Kornet further discloses wherein the computer-readable program prompts said processor to carry out the atrial post-treatment stimulation during a first duration (e.g. 458; see Fig. 6).
Regarding claim 9, Kornet discloses that the system provides the same post treatment stimulation as that recited by claim 1.  Since Kornet discloses the same structure and same limitations as recited above (see rejection of claim 1 above), therefore the system of Kornet is capable of providing the intended use of:
lowering the pressure, 
the risk of mitral valve regurgitation is reduced or avoided, 
a preload of the heart is reduced, 
a blood pressure of a patient whose said heart is being stimulated by the implantable system is lowered at least briefly, 
and/or a myocardial oxygen balance is improved at least briefly, by setting an AV delay ascertained as being optimal and/or biventricular pacing and/or an increased ventricular pacing rate for the patient. 
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the system has the same structure, same stimulation parameters and is used for the same purpose and is therefore, capable of performing the intended use.
Regarding claim 10, Kornet further discloses wherein said atrial stimulator is configured to apply the atrial antitachycardia pacing and/or the atrial post- treatment stimulation in a form of electrical stimulation or in a form of optical stimulation (e.g. Col. 5, ll. 56-62).
Regarding claim 11, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 180 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 12, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 150 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 13, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 140 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 14, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 130 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 15, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 120 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 16, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 110 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 17, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 100 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 20, Kornet discloses a method for treating a patient, including a human patient or an animal patient, requiring such treatment by way of an implantable system for stimulating a heart of the patient (e.g. see Fig. 1), the implantable system containing a processor (e.g. 68), a memory (e.g. 62-64), an atrial stimulator (e.g. 86), and a detector for detecting atrial tachycardia (e.g. 76), which method comprises the following steps of: detecting by way of the detector whether the atrial tachycardia to be treated is present in the heart of the patient (e.g. 452; see Fig. 6; Col. 2, ll. 57-67); applying atrial antitachycardia pacing by way of the atrial stimulator when the atrial tachycardia to be treated is present (e.g. 456; see Fig. 6); and carrying out an atrial post-treatment stimulation after the atrial antitachycardia pacing has been applied (e.g. 458), the post-treatment stimulation being configured to be within a range of 1 minute up to 7 days (e.g. Col. 8, ll. 24-30). Kornet discloses the claimed invention including the post treatment stimulation using a rate of 100 to 120 bpm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the stimulation as taught by Kornet with a rate of less than 100 bpm or more than 120 bpm, because Applicant has not disclosed that having a rate less than 100 bpm or more than 120 bpm provides an advantage, is used for a particular purpose, or solve a stated problem. Further Kornet discloses the claimed invention including the post-treatment stimulation but fails to provide stimulation slightly lower than 100 bpm or slightly higher than 120bpm.   The current specification lacks criticality to this limitation and fails to provide that having a rate that includes every value from 0-99.999 bpm and from 120.0001 bpm to 200bpm and explicitly excludes rates from 100 bpm to 120 bpm, provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art would have expected Applicant’s invention that includes a rate of 99.999 bpm to perform equally well with a rate of 100 bpm as taught by Kornet, because it provides a means for post-treatment stimulation and since it appears to be an arbitrary design consideration to claim around the Kornet reference. 
Therefore, it would have been an obvious matter of design choice to modify Kornet to obtain the invention as specified in the claim(s).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornet as applied to claims 1-5, 7, 10-17 and 20 above, and further in view of Rosenberg et al. (U.S. Pat. 8,600,500 hereinafter “Rosenberg”).
Regarding claim 6, Kornet discloses both RA and LA ATP pacing but fails to explicitly state the use of biatrial overdrive pacing.  However, Rosenberg teaches that it is known to use biatrial overdrive pacing as set forth in Column 3, lines 18-26 to provide anti-tachycardia pacing to stabilize the RA to LA activation times.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kornet, with biatrial pacing as taught by Rosenberg, since such a modification would provide the predictable results of providing biatrial ATP therapy for providing ATP pacing that stabilizes the RA to LA activation times to further reduce the chance of reoccurrence.
Regarding claim 8, Kornet discloses ATP pacing but fails to explicitly state the duration is based on a number of cycles.  However, Rosenberg teaches that it is known to use biatrial overdrive pacing for a set number of cycles following activation as set forth in Column 24, lines 24-35 to provide anti-tachycardia pacing to stabilize heart and maintain entrainment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kornet, with biatrial pacing as taught by Rosenberg, since such a modification would provide the predictable results of providing ATP therapy for a predetermined number of cycles for providing ATP pacing that stabilizes heart and maintains entrainment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792